EX-99.28(d)(1)(b) AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT THIS AMENDMENT dated as of December 11, 2014, to the Investment Advisory Agreement dated as of November 26, 1999 (the “Agreement”), is entered into by and among Jacob Funds Inc.,a Maryland corporation (the “Corporation”), on behalf of the Jacob Internet Fund (the “Fund”), and Jacob Asset Management of New York LLC, a New York limited liability company (the “Adviser”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend said Agreement by adding breakpoints to the advisory fee paid to the Adviser; NOW, THEREFORE, the parties agree that the first sentence of Section 5(a) of the Agreement is amended as follows: In consideration of the foregoing, we will pay you an annual fee equal to 1.25% on the first $500 million of the annual average daily net assets of the Fund, and 1.00% of the annual average daily net assets of the Fund over $500 million. This Amendment shall become effective as of December 29, 2014. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. JACOB FUNDS INC., ON BEHALF OF THE JACOB INTERNET FUND By: /s/ Ryan I. Jacob Name: Ryan I. Jacob Title: President and CEO JACOB ASSET MANAGEMENT OF NEW YORK LLC By:/s/ Ryan I. Jacob Name: Ryan I. Jacob Title: Chairman and CEO 1
